
	

114 HR 4267 IH: Resettlement REFORM (Re-Evaluation of Financing Our Refugee Mission) Act
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4267
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Collins of New York (for himself, Mr. Kinzinger of Illinois, Mr. Johnson of Ohio, Mr. Bucshon, and Mr. Latta) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that no penalty may be imposed on a State for refusing to expend refugee resettlement
			 assistance funds on certain refugees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Resettlement REFORM (Re-Evaluation of Financing Our Refugee Mission) Act. 2.No penalty for refusal to expend refugee assistance funds on certain refugeesSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended by adding at the end the following:
			
				(g)Limitation
 (1)In generalNotwithstanding any other provision of this section, a State, without penalty under this section or any other provision of law, may refuse to expend funds received under this section with respect to an alien described in paragraph (2), except that a State may not refuse to expend such funds with respect to an alien described in section 1244(b) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note).
 (2)Aliens describedAn alien is described in this paragraph if the alien— (A)is a national of a country that is a state sponsor of terrorism or a terrorist sanctuary; or
 (B)has no nationality and the country in which the alien last habitually resided is a state sponsor of terrorism or a terrorist sanctuary.
 (3)DefinitionsIn this subsection: (A)State sponsor of terrorismThe term state sponsor of terrorism means any country the government of which the Secretary of State has determined has repeatedly provided support for international terrorism pursuant to—
 (i)section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405); (ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); or
 (iii)section 40 of the Arms Export Control Act (22 U.S.C. 2780). (B)Terrorist sanctuaryThe term terrorist sanctuary has the meaning given the term in section 140(d)(5) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f (d)(5))..
		
